Citation Nr: 1803382	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  09-30 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Counsel

INTRODUCTION

The Veteran served on active duty from October 1951 to June 1953 and from February 1956 to February 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

Although the March 2008 rating decision denied a service connection claim specifically for PTSD, as the Board explained in an April 2016 decision, the scope of the claim included any psychiatric disorder.  At that time, the Board denied service connection for a psychiatric disorder, to include PTSD.

The Veteran appealed the Board's April 2016 decision to the United States Court of Appeals for Veterans Claims (Court) which, in a January 2017 Order, on the basis of a November 2016 Joint Motion for Partial Remand (JMPR), vacated the Board's denial and remanded the matter to the Board for further action.  The parties to the November 2016 JMPR specifically limited the issue in the instant appeal to entitlement to service connection for a psychiatric disorder not including PTSD, and the January 2017 Order dismissed the appeal as to the remaining issue.

In August 2017, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901, which was received in December 2017.  The Veteran and his representative were furnished a copy of such opinion later in December 2017, with a notification letter informing them that they had 60 days from the date of the letter to review the medical opinion and send VA any additional evidence or argument.  See 38 C.F.R. § 20.903.  In response, the Veteran's representative submitted a brief.

Additional evidence was received subsequent to the most recent supplemental statement of the case issued in February 2015.  The Veteran's representative waived RO review of the submission of any additional evidence.  To the extent the additional evidence is pertinent, a remand of the claim for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).


FINDING OF FACT

The Veteran's psychiatric disorder, manifested as a depressive disorder, is not caused or aggravated by service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, manifested as a depressive disorder, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

While the Veteran initially contended that he had PTSD directly related to combat service, when he filed his "new" claim for depression in October 2015, he solely contended that psychiatric disorder should be service connected on a secondary basis.  As the Veteran abandoned the PTSD claim at the Court level, as the November 2016 JMPR solely addressed the secondary theory and as the representative's December 2017 brief addresses the secondary theory, the Board will solely analyze that issue of the case.  Id.; see also Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

Analysis

The Veteran contends that he has depression due to hearing loss suffered during his active duty.  See February 2013 private physician note.  In an October 2015 statement, the Veteran's representative asserts that the Veteran's depression is secondary to his service-connected hearing loss.

The Board notes that post-service medical records, to include a May 2016 disability benefits questionnaire submitted by the Veteran's representative, show that the Veteran has depression, variously diagnosed as depressive disorder NOS (not otherwise specified) and major depression.  Thus, the Veteran has the claimed current disability.  

The Veteran was afforded a VA examination in January 2016.  The examiner reported a diagnosis of depressive disorder NOS.  After examining the Veteran and considering his psychiatric history, the examiner opined that his depressive disorder is less likely than not due to or the result of the Veteran's hearing disability.  The examiner explained that, after a careful review of all medical evidence in the Veteran's claims file and based on the findings during the VA examination, a link between the Veteran's depressive disorder and service-connected hearing loss cannot be made.

However, as expressed in the November 2016 JMPR, the January 2016 VA examiner "failed to provide [the Veteran] with an adequate medical opinion regarding whether his depression was aggravated by his service-connected hearing loss."  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Therefore, the Board requested the VHA opinion, received in December 2017, in order to address the JMPR's concern regarding secondary aggravation.

The December 2017 expert opinion specifically addressed aggravation, noting that aggravation is defined as an increase in disability beyond the normal progression of a disease.  The expert, a psychiatrist, indicated a review of the Veteran's claims file, including medical records, and provided a negative opinion with regard to the Veteran's hearing loss causing or aggravating his depression.  The expert explained that based on the evidence concerning the Veteran's depression, to include consideration of the Veteran's employment and social history, there is no connection with the service-connected hearing impairment.

The Board considered the lay evidence.  Medical evidence is not categorically required to establish an element of the claim, including the nexus element.  Here, the Board is not unqualifiedly rejecting lay evidence but, instead, finds that it is not sufficient to substantiate the claim.  Despite his contentions otherwise, the Veteran has not submitted persuasive evidence showing his depression was caused by or aggravated by service-connected hearing loss.  A veteran bears the evidentiary burden to establish all material elements of a claim.  See 38 U.S.C. § 5107(a); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  Unlike many areas of law, the claimant in the VA benefits system, however, has the burden of persuasion only to an equipoise standard or an "equality of the evidence" standard with the help of VA in developing the claim.  See Skoczen v. Shinseki, 564 F.3d 1319, 1324 (Fed. Cir. 2009) (citing 38 U.S.C. § 5107(b)).

However, the Veteran has failed to provide evidence that reaches even only the point of equipoise.  Furthermore, after an in-person examination and a review of the Veteran's claims file, the January 2016 examiner failed to provide positive nexus evidence.  The examiner provided rationales for the negative nexus opinion, at least for the secondary causation prong.  Likewise, the December 2017 expert failed to provided positive nexus evidence, after specifically considering the Board's request to address aggravation by service-connected hearing loss.

Therefore, in view of these persuasive and probative medical opinions, the evidence weighs against a nexus in this case, to include a secondary nexus.  The December 2017 VHA opinion cured any inadequacy regarding the secondary aggravation theory.  Thus, the Board affords these opinions great probative weight and finds them persuasive regarding the nexus element, on which the appeal of the issue turns.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  In sum, the nexus element of the claim is not met.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Therefore, service connection for a psychiatric disorder, manifested as a depressive disorder, is not warranted. 


ORDER

Service connection for a psychiatric disorder a psychiatric disorder, manifested as a depressive disorder, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


